 


109 HR 5101 IH: To authorize a major medical facility project for the Department of Veterans Affairs at Denver, Colorado.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5101 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Beauprez introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize a major medical facility project for the Department of Veterans Affairs at Denver, Colorado. 
 
 
1.Authorization of major medical facility project, Denver, ColoradoThe Secretary of Veterans Affairs may carry out a major medical facility project for a replacement facility for the Department of Veterans Affairs Medical Center, Denver, Colorado, in an amount not to exceed $621,000,000. 
2.Authority for use of existing fundsThe Secretary of Veterans Affairs may obligate and expend any unobligated amount in the Construction, Major Projects appropriation of the Department of Veterans Affairs to purchase a site for, and for the construction of, the Department of Veterans Affairs replacement facility authorized in section 1.  
 
